IN THE COURT OF APPEALS OF MARYLAND



              No. 108


       September Term, 2013



          MICHAEL MOMENT


               v.


         STATE OF MARYLAND




    Barbera, C.J.,
    Harrell
    Battaglia
    Greene
    Adkins
    McDonald
    Watts,

                        JJ.




          PER CURIAM ORDER




     Filed: March 24, 2014
MICHAEL MOMENT                      *     IN THE

                                    *     COURT OF APPEALS

          v.                        *     OF MARYLAND

                                    *     No. 108

STATE OF MARYLAND                   *     September Term, 2013



                        PER CURIAM ORDER

     The Court having considered and granted the petition for a

writ of certiorari in the above entitled case, it is this 24th day

of March, 2014,

     ORDERED,    by   the   Court   of   Appeals   of   Maryland,   that the

judgment of the Court of Special Appeals be, and it is hereby

vacated, and the case is remanded to that Court for further review

in light of Wood v. State,436 Md. 276, 81 A.3d 427 (No. 28,

September Term, 2013, filed December 19, 2013) and Kennedy v.

State,____Md.____, ____ A.3d ____ (No. 51, September Term, 2013,

filed February 21, 2014).       Costs in this Court to be paid by the

Respondent, and costs in the Court of Special Appeals to abide the

result.




                                           /s/ Mary Ellen Barbera
                                                    Chief Judge